           Case 2:21-cv-00095-JLR-DWC Document 64 Filed 09/03/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         DANIEL PEREZ,                                 CASE NO. C21-0095JLR-DWC

11                              Plaintiff,               ORDER ADOPTING REPORT
                  v.                                     AND RECOMENDATION
12
           KATHRYN GREY, et al.,
13
                                Defendants.
14

15         This matter comes before the court on the Report and Recommendation of United

16   States Magistrate Judge David W. Christel. (R&R (Dkt. # 52).) Having carefully

17   reviewed the Report and Recommendation, all other relevant documents, and the

18   governing law, the court ADOPTS the Report and Recommendation (Dkt. # 52) and

19   DENIES Plaintiff Daniel Jay Perez’s second motion for a temporary restraining order and

20   preliminary injunction (Dkt. # 46).

21         A district court has jurisdiction to review a Magistrate Judge’s report and

22   recommendation on dispositive matters. Fed. R. Civ. P. 72(b). “The district judge must


     ORDER - 1
           Case 2:21-cv-00095-JLR-DWC Document 64 Filed 09/03/21 Page 2 of 2




 1   determine de novo any part of the magistrate judge’s disposition that has been properly

 2   objected to.” Id. Thus, the court reviews de novo only those portions of the report and

 3   recommendation to which specific written objection is made. United States v.

 4   Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). When no objections are

 5   filed, the court need not review de novo the report and recommendation. Wang v.

 6   Masaitis, 416 F.3d 992, 1000 n.13 (9th Cir. 2005).

 7         Here, no party has objected to the Report and Recommendation. (See Dkt.) Thus,

 8   the court need not review de novo the Report and Recommendation. See Wang, 416 F.3d

 9   at 1000. Moreover, the court has examined the record, including the Report and

10   Recommendation, and finds the Magistrate Judge’s reasoning persuasive in light of that

11   record. Accordingly, the court ADOPTS the Report and Recommendation in its entirety.

12   Mr. Perez’s second motion for a temporary restraining order and preliminary injunction is

13   DENIED. The Clerk is DIRECTED to send copies of this order to the parties and to

14   Magistrate Judge Christel.

15         Dated this 3rd day of September, 2021.

16

17                                                   A
                                                     JAMES L. ROBART
18
                                                     United States District Judge
19

20

21

22


     ORDER - 2
